Edward Shippen plaint, ags* John Hull & Theophilus Frary as administrate13 to the Estate of Joseph Green deceased Defend*3 for non paiment of Ninety seven pounds fourteen shillings due by boolce from the saide Green & all other due damages according to Attachment. Dat. January 26th 1673. . . . The Jury . . . founde for the plaintiffe Ninety seven pounds fourteen shillings in mony & costs of Court: This Estate being returned by the Committee (who were appointed to receive the claimes of the Crédito13 & to proporción the Estate to them if it proved insolvant) to bee founde at present to fall far short of the debts due from the sd Estate & having according to the Order of Court proporcioned the Estate to eight shillings & two pence in the pound. The Court Orders that Execucion issue out upon this judgment according to that proporción & costs of Court & for noe more untill the Court take further order, the costs of Court amounting to